Citation Nr: 0821138	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for folliculitis of 
the mons area.

2.  Entitlement to a compensable rating for candidiasis under 
the breasts secondary to skin, skin contact and sweating. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from October 1994 until 
October 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in her notice of disagreement received 
in May 2005, that symptoms from her skin disabilities are a 
lot worse when "active." She essentially argues that her VA 
examination in March 2005 did not accurately reflect the 
severity of her folliculitis and candidiasis, as her symptoms 
were not "active" at the time of the examination.   

To the extent that the veteran may be arguing that there are 
times when her conditions are worse than others, the Court 
has held that when there are periods of remission and 
recurrence, VA is required to provide a medical examination 
during the period of recurrence in order to provide a proper 
disability rating. See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disabilities on appeal 
during a time when the diseases are in an active status.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Tampa and Orlando VA Medical 
Centers for the period from August 2007 to 
the present.

2. The veteran should be afforded an 
examination to determine the severity of 
her folliculitis of the mons area and 
candidiasis under the breasts.  To the 
extent possible, this examination should be 
scheduled during a period when her symptoms 
are "active." 

The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
obtain a detailed clinical history from the 
veteran.  All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

The examiner should address the differences 
in symptoms between "inactive" and 
"active" periods of folliculitis of the 
mons area.

The examiner should also address the 
differences in symptoms between "inactive" 
and "active" periods of candidiasis under 
the breasts.   

3.  The RO should then readjudicate the 
claims on appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

